DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, the limitation “the retaining bracket is inclined such that both ends of the retaining bracket are connected to the rocker in a manner offset with respect to one another” is indefinite because it is not clear what is meant by “inclined”.  There are two positions shown in the figures for the retaining bracket 3, but the specification provides no clear basis for determining which position is to be considered the “inclined” position, nor what functional significance this has for the operation of the device.   The amended claim language seems to imply that the retaining bracket is inclined in all 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan (US-2018/0056818).
As to claim 1 and 12, Ruan teaches a motor vehicle seat locking device, comprising:
a retaining bracket, striker 60, which is connected to a vehicle body and is movable relative thereto (see paragraph 0039);
a catch 40, that is seat-mounted, for the retaining bracket 60 (see figures 1and 2, and

As to claim 6, the vehicle body-mounted base is formed of two parts, comprising an anchoring plate 11, that is connected to the vehicle body and a cover plate 20 that engages over the rocker. (see figure 1 and 2, paragraph 0037).
As to claim 9, a head of the rocket 50, i.e. the end of the rocker with hole 51, is connected to the retaining bracket, striker 60. (see figure 1 paragraph 0034).  The head of the rocker pivots about the axis of pivot 16 (see paragraphs 0035-38).
As to claim 13, the vehicle seat locking device is arranged in a backrest and different positions of the rocker correspond to inclination of the backrest relative to a sitting surface. (see Ruan figures 1-3, paragraphs 0004-0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan (US-2018/0056818) in view of Pigeon (US-20100038948).
As to claims 2-5 and 11, Ruan does not teach a motorized drive.  Pigeon teaches a seat locking device with an electric motorized drive 41 mounted on a vehicle body-mounted base and comprises an output disc 46 and a crank pin 54a that rotates a rocker 52 (see Pigeon, figure 1, 2 paragraph 0017-0019).  It would have been obvious to one of ordinary skill in the art to include an electric motorized drive as taught by Pigeon on the locking device taught by Ruan, in order to provide electronic control of the locking device. 
As to claim 10, the retaining bracket 60, lacks two ends secured to the rocker 50.  Pigeon teaches a striker 56 that includes two ends attached to a rocker 52 at two different locations offset from each other. (see Pigeon figure 2).  It would have been obvious to one of ordinary skill in the art to combine the double ended striker of Pigeon with the device of Ruan, since the mere substitution of one style of striker known in the art for another known in the art would have yielded predictable results.
As to claim 17, the axis of rotation of the output disc and rocker taught by both Ruan and Pigeon are spaced from each other.  (see Ruan figure 1, and Pigeon figure 2).

Claim 7-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan (US-2018/0056818) in view of Ruan (US-2018/0111514).
As to claims 7-8 and 14-16, Ruan ‘818 does not teach a housing between the cover plate and the anchor plate. Ruan ‘514 teaches a housing for a driving device (see .

Response to Arguments
Regarding the rejection of claim 10 under 35 U.S.C. 112(b), the applicant asserts in their remarks that the claim “is being amended to clarify the recitation of the retaining bracket being inclined”.  However, the amendment fails to address any of the concerns in the previous rejection but rather exacerbates them.  In particular, the applicant fails to address the fact that the specification provides no clear basis for determining which of two positions is to be considered the inclined position.  The applicant has failed to explain what is meant by the term “inclined” and how being inclined can cause the ends of the bracket to be offset with respect to one another.  The amended language now seems to suggest that the retaining bracket is inclined in all positions, in direct contradiction to the original disclosure which uses the term “inclined” to describe the seat being inclined in one position relative to the other and the retaining bracket likewise having two corresponding positions, one of which is inclined relative to the other. The applicant has not corrected the examiner’s understanding of this aspect of the invention. The applicant offers no explanation for how the amendment is meant to clarify what they regard as the invention.
Regarding claim 1, the applicant argues that the amended claims are not anticipated by Ruan (US-2018//0056818) because “Ruan does not disclose or suggest that the striker 60 is pivoted with the connection arm 50 during pivoting movements of 
Regarding claim 9, the applicant asserts that Ruan does not teach the new limitations, specifically that the head of the rocker, retaining bracket 50, does not pivot about axis 16 “due to being restricted by the guide slot”. The head of the rocker pivots about the axis of pivot 16 (see Ruan paragraphs 0035-0038).  Ruan describes the connection arm 50 as a double pivot and describes that the guide slot 21 can define several different paths.  The paths described, including that shown in figure 1 of Ruan, would necessitate the ability of the connection arm 50 pivoting about the axis 16, in order to permit the striker 60 to follow the path of slot 21.


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636